DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Response to Amendment
Claims 1, 3-8 and 15-16 were rejected in Office Action mailed on 08/13/2021.
Applicant filed a response, amended claim 1, 4, 7-8 and 16, and cancelled claims 6 and 10-11. Claim 2 was previously cancelled.
Claims 1, 3-5, 7-9 and 12-16 are currently pending in the application, of claims 9 and 12-14 are withdrawn from consideration.
Claims 1, 3-5, 7-8 and 15-16 are being examined on the merits in this Office Action.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (U.S. Patent Application Publication 2016/0268658) and further in view Chung et al. (U.S. Patent Application Publication 2015/0086817).
Regarding claim 1, Kong teaches a cartridge (abstract) comprising:
a body (see figure 5 below) having a first surface and a second surface opposite the first surface (the upper and the lower surface of the cartridge) (see figure 5 below) (paragraph [0065]), the first surface being configured to seat at least a portion of a first battery cell (i.e., units cells are mounted) (paragraph [0065]) (see figures 1-3); and 
a first supporting pattern disposed in a first area along an edge of the first surface of the body (see figure 5 below) corresponding to a gas pocket of the first battery cell (see figure 3 below),

    PNG
    media_image1.png
    542
    730
    media_image1.png
    Greyscale

wherein the first supporting pattern includes a plurality of first supporting ribs (126) (see figure 5 above) (paragraph [0065]), each first supporting rib having a wall shape that protrudes upward from the first surface of the body (see figure 5 above), and 
wherein one first supporting rib intersects another first supporting rib (see figure 5 below).

    PNG
    media_image2.png
    329
    617
    media_image2.png
    Greyscale

	Further, Kung teaches the units cells are mounted to the upper surface and the lower surface of the cartridge where a space is divided by the rib to define cooling flow channels (paragraph [0065]). Since the unit cells create a space divided by the rib, it is clear that a space is also created within the ribs in the areas where they intersect which would corresponds to a gas room formed in the first area by the plurality of first supporting ribs and the first surface (see figure 5 above).  
As to the configuration of each gas room, such limitation is interpreted to be a functionally defined limitation. It is submitted that the cartridge of Kong possess the requisite claimed structure (i.e., a body, supporting pattern, supporting ribs, a gas passage), such that it would necessarily follow that the cartridge would be capable of storing a gas leaking out of the gas pocket of the first battery. Nonetheless, additional guidance is provided below.
Chung, directed to a battery pack (abstract), teaches a cartridge (i.e., case) (10) where a plurality of battery cells (20) seat (i.e., holding a plurality of battery cells) (paragraph [0029]). Chung teaches a gas room (14) is configured to store gas leaking out of a gas pocket (22) of the battery cell (i.e., space) (paragraph [0035], [0041]) (i.e., gas is discharged when battery expands – which imply the gas to be released in the space) (paragraph [0041]-[0044]). 

Regarding claim 3, Kong teaches the second surface is configured to seat at least a portion of a second battery cell (i.e. cartridges are stacked such a plurality of parallel unit cell connection structures are arranged) (abstract) (paragraph [0001], [0009], [0023], [0065]) (see figures 1-3), and
wherein the cartridge comprises a second support pattern formed in a second area along an edge of the second surface of the body (see figure 3 and 5 below) which same as the first battery, corresponds to a gas pocket of the second battery (i.e., unit cells are mounted to the upper and lower surface of the cartridge and a space is provided which is divided by rib – which clearly suggest supporting ribs are in an upper and lower surface) (paragraph [0065]).

    PNG
    media_image3.png
    482
    672
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    395
    561
    media_image4.png
    Greyscale

Regarding claim 4, as described above in claim 3, Kong teaches a first and second supporting pattern with corresponding first and second ribs. As such, same as the first supporting patter and since the cells are mounted to upper and lower surface of the cartridge, it is clear that the cartridge also included a plurality of second supporting ribs having a wall shape that protrudes downward from the second surface (see figure 3 and 5 above).   
Regarding claim 7, Kong teaches a cartridge (abstract) comprising:
a body (see figure 5 below) having a first surface and a second surface opposite the first surface (the upper and the lower surface of the cartridge) (see figure 5 below) (paragraph [0065]), the first surface being configured to seat at least a portion of a first battery cell (i.e., units cells are mounted) (paragraph [0065]) (see figures 1-3); and 
a first supporting pattern disposed in a first area along an edge of the first surface of the body (see figure 5 below) corresponding to a gas pocket of the first battery cell (see figure 3 below).


    PNG
    media_image5.png
    542
    730
    media_image5.png
    Greyscale

Kong does not teach the particulars of a needle with a tip facing from the first surface toward the first battery cell in an area where the first supporting pattern is disposed.
Chung, directed to a battery pack (abstract), teaches a cartridge (i.e., case) (10) where a plurality of battery cells (20) seat (i.e., holding a plurality of battery cells) (paragraph [0029]). Further, Chung teaches the cartridge includes needles (32) (i.e., pin members) facing from the first surface to toward the first battery cell where the supporting pattern is disposed and used to pierce the battery cells to discharge the gases if they expand (paragraph [0043]) (see figure 1-2). 
In light of the disclosure of Chung where gas is discharged from the battery cell, as taught by Yoon, with a needle (Chung – [0043]), it would therefore been obvious to one of ordinary skill in the art to use a needle with a tip facing from the first surface toward the first battery cell in an area where the first supporting pattern is disposed in order to allow the gas from the battery cell to be discharged if the 

    PNG
    media_image6.png
    461
    614
    media_image6.png
    Greyscale

Regarding claims 15, Kong teaches the cartridge as described above in claim 1. Similar to the rejection above of claim 7, Kong does not teach the particulars of a needle with a tip facing from the first surface toward the first battery cell in an area where the first supporting pattern is disposed.
Chung, directed to a battery pack (abstract), teaches a cartridge (i.e., case) (10) where a plurality of battery cells (20) seat (i.e., holding a plurality of battery cells) (paragraph [0029]). Further, Chung teaches the cartridge includes needles (32) (i.e., pin members) facing from the first surface to toward the first battery cell where the supporting pattern is disposed and used to pierce the battery cells to discharge the gases if they expand (paragraph [0043]) (see figure 1-2). 
In light of the disclosure of Chung where gas is discharged from the battery cell, as taught by Yoon, with a needle (Chung – [0043]), it would therefore been obvious to one of ordinary skill in the art to use a needle with a tip facing from the first surface toward the first battery cell in an area where the first supporting pattern is disposed in order to allow the gas from the battery cell to be discharged if the . 

    PNG
    media_image7.png
    461
    614
    media_image7.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (U.S. Patent Application Publication 2016/0268658) and Chung et al. (U.S. Patent Application Publication 2015/0086817) as applied to claim 1 above, and further in view of Kritzer (U.S. Patent Application Publication 2011/0003185)..
	Regarding 5, Kong teaches the cartridge as described above in claim 1 but does not explicitly articulate an adhesive layer coated on the first supporting ribs of the first supporting pattern and configured to adhere at least a portion of the gas pocket of the first battery cell to the first supporting ribs of the first supporting pattern.
Kritzer, also directed to a cartridge (i.e., sealing frame) (paragraph [0101]), teaches a cartridge configure to seat at least a portion of a battery cell (i.e., battery) (i.e., sealing frame for utilization in a battery) (paragraph [0002]). Further, Kritzer teaches two cartridges can be seal or glued to one another 
In light of the disclosure of Kritzer where a seal is formed in the cartridge, as taught by Yoon, with an adhesive (Kritzer – [0056]), it would therefore been obvious to one of ordinary skill in the art to use an adhesive in the supporting pattern of Yoon thereby adhering a portion of the gas pocket of the first battery cell in order to have a quick and process-secure build-up of the stack as well as a sealing surface formed to compensate for a slight volume change of the cells.    

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The particulars as recited in the instant claims is not taught or suggested by the prior art. 

Response to Arguments
Applicant argue that the ribs of Kong do not extend upward from the top surface (see page 6 of Applicant arguments/remarks from 09/29/2021).
Examiner respectfully disagree. First, the claim recites “first surface of the body” therefore, since the claim does not particularly define the structure surface, any direction can be considered “upward”. Second, depending on the point of reference, one can consider the rib to protrude upward or downward. The limitation is read by looking at Kong with a different approach as pointed out in figure 5 above. 
Applicant further ague that Kong in view of Chung does not teach the particulars of “a needle with a tip facing from the first surface” (see page 7-8 of Applicant arguments/remarks from 09/29/2021). 
Examiner respectfully disagree. The direction of the needle appears to be an obvious matter as such is configured (in Chung – see rejection of claim 7 above) to pierce the battery cells to discharge the gases if they expand. While Examiner interpret Chang to meet the claim features, if it wasn’t the case, the particular placement and direction of the needle would be an obvious variant as one can consider placing the needle in any particular location so that when the battery expand is pierced and gases are released. Moreover, as indicated above, since the first surface and the second surface are not particularly defined, one could have arbitrarily selected a different location where the needle is oriented and call it a first or a second surface arriving at the presently claimed invention. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mizuta et al. (U.S. Patent Application Publication 2010/0112436). Mizuta teaches a needle such that when a battery (i.e., pocket) expands largely, the surface of the battery reaches the needle which pierces the pocket thereby allowing gas to be discharge (paragraph [0187]).
Han et al. (U.S. Patent Application Publication 2012/0107676). Han teaches a needle (i.e., fin member) with a tip provided in order to puncture the battery (i.e., pouch) upon swelling (paragraph [0040]) to discharge internal gases (paragraph [0050]-[0051]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723